                                                                                       E-FILED
                                                              Friday, 26 July, 2019 09:50:47 AM
                                                                  Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION


LISA LOUISE JAYNE,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )      No. 18-cv-3159
                                    )
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security,                    )
                                    )
            Defendant.              )


                                        OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Lisa Louise Jayne appeals from the denial of her application for

Social Security Disability Insurance Benefits (DIB) under Title II and

Supplemental Security Income (SSI) under Title XVI of the Social Security Act

(collectively Disability Benefits). 42 U.S.C. §§ 416(i), 423, 1381a and 1382c.

This appeal is brought pursuant to 42 U.S.C. §§ 405(g) and 1383(c). Jayne filed

a Motion for Summary Judgment (d/e 16). The Defendant Commissioner filed a

Motion for Summary Affirmance (d/e 19). The parties have consented to proceed

before this Court. Consent to the Exercise of Jurisdiction by a United States

Magistrate Judge and Reference Order entered November 9, 2018 (d/e 15). For

the reasons set forth below, the Decision of the Commissioner is affirmed.
                                   Page 1 of 42
                             STATEMENT OF FACTS

      Jayne was born on July 27, 1966. She secured a GED. She previously

worked as an animal caretaker, home health attendant, and security guard. She

suffers from degenerative disc disease of the cervical spine, right shoulder bursal

surface tearing with tendonitis and osteoarthritic changes; moderate

degenerative changes in the right hip; remote right knee meniscus tear; and

depression and anxiety. R. 22, 29, 75, 351.

      On December 31, 2012, Jayne saw Dr. Daniel OConnor, M.D., to establish

care after her previous doctor retired. She reported shoulder pain that did not

radiate. She also reported insomnia. She said the pain in her shoulder

interfered with her sleep. R. 318-19. On examination, Jayne had no swelling or

weakness, normal gait, normal mobility and curvature in her spine, full range of

motion in all her extremities with no swelling, erythema, or effusion. She had no

sensory loss. Jayne was oriented and demonstrated appropriate mood and

affect. R. 321. Dr. OConnor renewed Jayne’s prescription for Norco

(hydrocodone-acetaminophen) at a reduced dosage. Dr. OConnor noted, “No

early refill, and maybe no refill at all. I strongly recommend use of ibuprofen, but

since she thinks she gets no results, it seems unlikely that she will take it.” Dr.

OConnor discontinued the prescription for tramadol because it made her “feel

odd” and she reported that it provided no benefit. R. 318.

                                    Page 2 of 42
      On January 23, 2013, Dr. OConnor wrote a letter regarding Jayne’s work

limitations due to her condition. Dr. OConnor recommended that Jayne should

not lift more than 20 pounds and should not stand for more than two hours

without a 10-minute break. R. 336.

      On March 11, 2013, Jayne saw Dr. OConnor. Dr. OConnor noted,

      For a person in “severe” pain she sure looks comfortable and is able
      to move pretty well. This is starting to look like she may not need
      nearly so much medication, so I think the next time she comes back,
      if her records don’t show some crippling radiography, we will begin
      scaling back her narc supply.

R. 322. On examination, Jayne displayed normal spine mobility and curvature,

full range of motion in all extremities with, “Seemingly no limitation of movement.”

Her memory was intact, she was oriented, and she demonstrated appropriate

mood and affect. R. 324. Dr. OConnor renewed her prescription for

hydrocodone-acetaminophen and added a prescription for Ambien. R. 322.

      On May 1, 2014, Jayne saw Dr. Natalie Greene, D.O., for high blood

pressure. Dr. Greene noted that Jayne drank “about a 6 pack of beer per nigh

(sic) especially on weekends.” Dr. Greene also noted that Jayne was taking

hydrocodone for pain. R. 327. On examination, Jayne had normal pulses and

no edema. She was oriented; she had normal insight and judgment; and she

demonstrated appropriate mood and affect. R. 329. Dr. Greene discontinued




                                   Page 3 of 42
the prescriptions for hydrocodone and Ambien. She prescribed meloxicam (an

NSAID) and gabapentin. R. 325.

     On May 15, 2014, Jayne saw Dr. Greene. Jayne reported right arm pain.

She said the pain was burning. She also felt numbness. She said the pain went

from her neck to her elbow. She said the gabapentin made her “queezy (sic).”

She said she was taking Vicodin (hydrocodone-acetaminophen) that she got

from a friend. Dr. Greene did not order further testing because Jayne did not

currently have insurance. R. 331. On examination, Jayne had normal gait,

normal spine mobility and curvature, sensation, and strength in both arms. She

had moderately reduced range of motion and severe crepitus in her right

shoulder. No edema was present. Jayne was oriented, had normal insight and

judgment, and had appropriate mood and affect. R. 334. Dr. Greene renewed

her prescriptions for meloxicam and gabapentin. Dr. Greene stated that if the

NSAID did not improve her shoulder in a month, she would give Jayne a steroid

injection. R. 331.

     On June 30, 2014, Jayne protectively filed for Disability Benefits. She

alleged that she became disabled on November 30, 2012. R. 19.

     On October 16, 2014, Jayne saw state agency psychologist Dr. Stephen

Vincent, Ph.D., for a mental status assessment. R. 351-53. Upon completing

the examination, Dr. Vincent concluded, in part:

                                  Page 4 of 42
     She has co-morbid symptoms and signs of anxiety and depression,
     with no history of any formal psychological and/or psychiatric
     treatment. She currently takes no prescribed antidepressant or anti-
     anxiety medications. She has not been psychiatrically hospitalized.
     She is currently not involved in any counseling efforts. She does
     prefer to withdraw and isolate. Cognitively she is intact.

Dr. Vincent assessed clinical impression was major depression, with anxious

distress. R. 353.

     On the same day October 16, 2014, Jayne saw state agency physician Dr.

Raymond Leung, M.D., for a consultative physical examination. R. 354-57.

Jayne denied any illegal drug use. She said she drank six to eight beers on

weekends. She said she was taking meloxicam and hydrocodone. On

examination, Jayne walked with a minimal limp without her cane. With the cane,

“she would just lift the cane and was not using it to walk.” She could walk 50 feet

unassisted. She had difficulties walking on her heels and on her toes. She could

squat ¼ of the way down. Straight leg raising bilaterally was to 35 degrees. She

had decreased range of motion in her lumbar spine and shoulders. She had 5/5

strength in her left arm and hand. She had 4+/5 strength in her right arm and

hand. She had 4+/5 strength in her legs. Her sensations were in normal limits.

She had no edema. R. 356. Dr. Leung’s mini mental examination results were

normal. R. 355. Dr. Leung assessed slight right arm weakness, full range of

motion in her cervical spine and limited range of motion in her lumbar spine and

walking with a slight limp without her cane. 356-57.
                                   Page 5 of 42
      On October 24, 2014, Jayne prepared a Function Report-Adult form. R.

245-52. Jayne reported that she lived alone in a house. Jayne said she could

not work because of her back, neck, and shoulder pain. She also said she

experienced nausea and headaches when she left home. She said she had

panic or anxiety attacks when she was around a group of people or when she

had appointments. R. 245.

      Jayne said that in a typical day she got up, made coffee, took her meds,

took care of her dog, watched television, took a nap, and played games on her

phone. She also read the newspaper. She said that on a good day she would

“try to tidy up the house or make a ‘decent’ meal.” She said that two individuals

Melissa Medders and Keith Vaughn help her take care of her pets. R. 246.

Jayne said she did laundry, mowing, dusting, and cleaning once a week, but

some weeks she did not perform these activities due to fatigue or pain. R. 247-

49.

      Jayne said she went outside once a day. She went out alone. She said

that she drove. She went shopping once a month for groceries, toiletries, and

cleaning supplies. She was able to pay bills, count change, handle her savings

account, and use her checkbook. R. 248.

      Jayne said that two or three times a week she communicated with “a few

people I associate with” by phone, email, and text. She also attended occasional

                                  Page 6 of 42
barbeques with others. She said that twice a month she listened to music with

close friends. R. 249.

      Jayne reported that lifting more that 20 pounds caused pain. She said that

squatting, bending, and kneeling caused pain and she occasionally fell if she did

not have something to hold onto. She said that standing and walking caused

pain and fatigue. She indicated climbing stairs caused pain and fatigue. She

said she had trouble concentrating and understanding. She could walk less than

a block before she had to rest for 20 to 30 minutes. R. 250. Jayne said she

used a cane to walk distances or when she was in a strange place. She wore a

knee brace when she drove her riding mower or when she had to lift heavy

objects. R. 251.

      She did not follow written instructions well and she followed spoken

instructions fairly well if she looked directly at the person who gave the

instructions. R. 250. Jayne said she had issues with authority figures in the

past. She said that stress caused nervousness, headaches, and vomiting.

Changes in routine made her paranoid. R. 251.

      On November 15, 2014, state agency psychologist, Dr. Donald Henson,

Ph.D., prepared a Psychiatric Review Technique. R. 85-56. Dr. Henson opined

that Jayne suffered from an affective disorder and an anxiety disorder. Dr.

Henson also opined that her mental impairments caused moderate limitations on

                                    Page 7 of 42
her activities of daily living, her ability to maintain social functioning, and her

ability to maintain concentration, persistence, or pace. R. 85.

      On November 19, 2014, state agency physician Dr. Julio Pardo, M.D.,

prepared a Physical Residual Functional Capacity Assessment. Dr. Pardo

opined that Jayne could occasionally lift 50 pounds and frequently lift 25 pounds,

could stand and/or walk six hours in an eight-hour workday, and could sit six

hours in an eight-hour workday. Dr. Pardo found that Jayne had no other

physical functional limitations. R. 87-88.

      On January 5, 2015, Jayne saw Dr. Greene. Jayne reported that she had

pain in her neck, shoulders, and arms. Jayne said pushing and rotation

aggravated her condition. She described the pain as aching, piercing, and

tingling. She reported some loss of grip strength. Jayne also said she just

received her medical card. R. 344-45, 381-82. On a review of symptoms, Dr.

Greene said that Jayne was negative for anxiety and depression. R. 345, 382.

On examination, Jayne’s cervical spine was tender and had mildly reduced range

of motion. Her thoracic spine was tender. Jayne had positive compression tests

right and left. She had normal grip strength bilaterally. Her gait was normal.

She had mildly decreased sensation. She was oriented, had normal insight and

judgment, and had normal mood and affect. R. 346, 383. Dr. Greene

discontinued the prescriptions for meloxicam and hydrocodone-acetaminophen

                                     Page 8 of 42
and continued her prescription for gabapentin. Dr. Greene ordered an MRI of

Jayne’s neck. R. 344, 381.

      On January 14, 2015, Jayne had an MRI of her cervical spine. The MRI

showed multilevel degenerative changes in her cervical spine with most

pronounced foraminal and canal stenosis at C5-C6 with right worse than left. No

definite cord signal abnormality was identified. R. 349.

      On February 12, 2015, Jayne completed another Function Report-Adult

form. R. 266-73. She said she could not work because she could not sit or

stand for long periods; she could not lift or bend; she could not walk long

distances; and she could not drive for any length of time. R. 266. During a

typical day she made coffee, took medications, watched television, showered, did

light housework, let her pets outside, and ate. R. 267. Jayne prepared meals

with a microwave and crockpot. She had no desire to make major meals, and

reheated leftovers daily. R. 268. She also played games on her cell phone and

occasionally read. R. 270. She said she could not do major housework. R. 267.

She left the house to check the mail, mow, and go to appointments. She drove,

but had difficulty getting in and out of the car. She went shopping twice a month.

R. 269 She said she had problems with her sleep because of pain, anxiety, and

panic attacks. R. 267. She later reported that she did all the housework, but no

ironing or home repairs. She mowed with a riding mower. She said she did a

                                   Page 9 of 42
little housework every day. R. 268. She chatted daily with friends over the phone

and on her computer and friends sometimes visited her in her home. R. 270.

     Jayne said she could pay bills, count change, handle a savings account,

and use a checkbook. She did not need reminders to go places and did not need

anyone to go with her. She did not have any problems getting along with others.

She said that she finished what she started, and she understood written and

spoken instructions. R. 269-71.

     Jayne said that her condition limited her ability to lift, stand, walk, bend, sit,

concentrate, and climb stairs. She became short of breath when she climbed

stairs. She did not know how far she could walk. She had to rest over 30

minutes after a walk and did not know how long she could pay attention. R. 271.

She said she used a back brace and a cane. The devices were not prescribed

but suggested. R. 272.

     Jayne reported that she did not handle stress or changes in routine well.

She said that she was terminated from a job at Global Security because she had

problems with co-workers. She had fears of dying or sickness. R. 272.

     On March 23, 2015, Jayne saw Dr. Greene. R. 384-86. Dr. Greene noted

a history of moderate neck pain. She reported that she saw an orthopedic

surgeon who told her she was not a candidate for surgery. R. 384. On a review

of symptoms, Dr. Greene stated that Jayne was negative for anxiety and

                                   Page 10 of 42
depression. R. 385. On examination, Jayne had normal gait, normal spine, and

normal extremities. She was also oriented with normal judgment and insight, and

appropriate mood and affect. R. 386. Dr. Greene scheduled Jayne an

appointment with Pain Management. Dr. Greene discontinued prescriptions for

gabapentin and prescribed tramadol. R. 384.

      On April 8, 2015, state agency psychologist Dr. David L. Biscardi, Ph.D.,

prepared a Psychiatric Review Technique for Jayne. R. 111-12. Dr. Biscardi

opined that Jayne suffered from an affective disorder and an anxiety disorder.

Dr. Biscardi opined that her mental impairments caused mild limitations in her

activities of daily living and her ability to maintain social functioning, and

moderate limitations in her ability to maintain concentration, persistence, or pace.

R. 112.

      On April 23, 2015, Jayne saw Dr. Greene. Jayne said she went to pain

management. The pain management heath care professional offered her

physical therapy, but she refused. The pain management health care

professional refused to give her narcotic pain medication because Jayne had a

history of cocaine addiction in her past. The pain management providers also set

Jayne up for spinal injections. Jayne complained of continuing pain in her right

shoulder. She reported that she could not lift her right arm above her head. R.

388. On a review of symptoms, Dr. Greene said that Jayne had little interest or

                                    Page 11 of 42
pleasure in doing things, but did not feel down, depressed, or hopeless. R. 389.

On examination, Jayne’s gait, spine, and extremities were normal, except her

shoulders. Jayne’s right shoulder had decreased range of motion and crepitus

and her left shoulder had crepitus but better range of motion. Jayne was

oriented with normal insight and judgment and appropriate mood and affect. R.

390.

       Dr. Greene ordered an MRI of her right arm and also started Jayne on

Zoloft for depression. Jayne was also taking trazadone at bed time to help her

sleep. R. 388.

       On April 25, 2015, Jayne had an MRI of her right shoulder. The MRI

showed bursal tearing of the anterior fibers of the supraspinatus tendon involving

25% to 50% of the thickness of the tendon; moderate tendonitis of shoulder

tendons with fraying and grade 1 strain of the supraspinatus tendon; and

osteoarthritic changes – moderate in acromioclavicular joint and mild in the

chondromalacia and glenohumeral joints. R. 362.

       On May 8, 2015, state agency physician Dr. Douglas Chang, M.D.,

prepared a Physical Residual Functional Capacity Assessment for Jayne. R.

113-15. Dr. Chang opined that Jayne could lift 20 pounds occasionally and 10

pounds frequently; stand and/or walk for six hours in an eight-hour workday; sit

for six hours in an eight-hour workday; frequently climb ramps and stairs,

                                  Page 12 of 42
balance, kneel, crouch, and crawl; and occasionally stoop and climb ladders,

ropes, and scaffolds. R. 113-14.

     On June 29, 2015, Jayne saw Dr. Greene for a “bug bite.” R. 389. Dr.

Greene stated that all of her review of symptoms was negative except that Jayne

was positive for hives, pruritus, rash, and swelling. On examination, Jayne’s

psychiatric examination was normal; Jayne was oriented and had normal

judgment and insight and appropriate mood and affect. R. 389.

     On July 2, 2015, Jayne saw Dr. Alexander Pleszynski-Platz, M.D., for neck

pain. On examination, Jayne had decreased range of motion in her neck, but her

neck was normal otherwise. Dr. Pleszynski-Platz discussed pain management

with Jayne. R. 394.

     On July 13, 2015, Jayne saw Dr. Pleszynski-Platz for renewal of her

hydrocodone prescription. Jayne was taking hydrocodone and tramadol for pain

at the time. R. 297. She reported that the combination of the two medications

helped with her pain. She stated that the dosage of the hydrocodone might need

to be raised. R. 397. A review of Jayne’s symptoms was negative for

depression and insomnia. R. 399. On examination, Jayne’s neck was normal,

and her extremities were normal. Jayne was oriented with normal insight and

judgment and appropriate mood and affect. R. 400.




                                   Page 13 of 42
        On July 28, 2015, Jayne saw Dr. Pleszynski-Platz for a pain medication

refill. Jayne reported severe pain daily. She reported problems with her neck,

back, shoulders, and spine. R. 401. In a review of symptoms, Dr. Pleszynski-

Platz said that Jayne was negative for anxiety, depression, and insomnia. R.

403. On examination, Jayne’s extremities were all normal. She was oriented

with normal insight and judgment and appropriate mood and affect. R. 404.

Jayne had positive Spurling maneuver more right than left.1 Dr. Pleszynski-Platz

stated that Jayne “does all the work at home herself. Adviced (sic) to rest supine

to unlad (sic) the spine and reduce time and weight of loads.” R. 401.

        On August 26, 2015, Jayne saw Dr. Pleszynski-Platz for refill of her

prescriptions for Norco and tramadol. Dr. Pleszynski-Platz noted:

        Impression          patient needs to stay active but also she works
                            including mowing. That requires strengt (sic) and she
                            has pains in r hip, thigh and shoulder forearm. There is
                            a disocopathy in L-S region but her main source of
                            discomfort and pain is a strenououys (sic) activity at
                            work,(sic) She needs to use pain meds. verty (sic)
                            judiciously toi (sic) keep herself working..(sic)

R. 405. In a review of symptoms, Dr, Pleszynski-Platz said that Jayne was

negative for anxiety and depression. R. 406. On examination, Jayne’s

extremities were normal. She had no edema. She was oriented and had normal


1
  The Spurling maneuver or test involves pressing on the top of the head while the patient rotates her head
laterally. A result of pain radiating in to the upper limb indicates radiculopathy. Dorland’s Illustrated Medical
Dictionary (32nd ed. 2012 (Dorland’s), at 1900. Dr. Pleszynski-Platz misspelled Spurling as Sourling. R. 401. In
context, the Court finds that he was referring to the Spurling maneuver or test.
                                               Page 14 of 42
insight and judgment and appropriate mood and affect. R. 407. Dr. Pleszynski-

Platz renewed her prescriptions. R. 405-06.

       On October 9, 2015, Jayne saw Dr. Miguel Paniagua, M.D., for chronic

pain. Jayne reported daily severe pain. She wanted renewal of her hydrocodone

prescriptions. Dr. Paniagua stated that ,

       [F]rom the beginning has become hostile and demanded just a refill
       of his (sic) medication and not give any face to face medical [history]
       since there wer (sic) other doctor (sic) here that ask the same
       questions and even the specialist has dismissed her to return to the
       local doctor to prescribe her medications, she will be given one
       oportunity (sic) to calm down and return prontly (sic) and will refill her
       medications.

R. 408. Dr. Paniagua did not refill her prescription of hydrocodone. R. 408. The

record does not indicate that Dr. Paniagua conducted a physical examination. R.

410.

       On January 7, 2016 Jayne had x-rays of her right knee, pelvis, and right hip

taken. The x-ray of the right knee showed no fracture and mild degenerative

changes. R. 440. The x-rays of the pelvis showed no fracture or dislocation and

degenerative changes of the right hip. R. 441. The x-rays of the right hip

showed no fracture or dislocation and moderate degenerative changes of the

right hip. R. 442.

       On January 28, 2016, Jayne saw nurse practitioner Brandy Byrd, CNP at

Comprehensive Pain Specialists for neck pain and right shoulder pain. Jayne

                                    Page 15 of 42
said that her pain medication was very helpful. Her right shoulder was doing a

little better. She was taking Norco and meloxicam. R. 491. The notes indicate

Jayne first came to Comprehensive Pain Specialists on November 6, 2015. She

came because her new primary care physician would not prescribe narcotics and

stopped her prescriptions for hydrocodone and tramadol. R. 492. Jayne said

she had no adverse side effects from her medication. Physical therapy exercises

aggravated her neck, so she stopped going to physical therapy. She said she

did some of the exercises at home. She said her right knee was very painful.

The knee swelled, popped, and often felt like it was going to give out. She rated

her pain as a 6 on scale of 1 to 10. R. 491. Jayne said that she did not have any

depression or anxiety attacks. She had panic attacks and insomnia. R. 492.

Jayne took a self-administered test for depression. Her test results were

“subthreshold for depression.” R. 493. On examination, Jayne had a normal

mood. She had a normal gait without assistive devices. She had normal range

of motion in her extremities. She had decreased shoulder height on the right.

Her shoulders were positive for tenderness on palpation. She had restricted

range of motion in her shoulders. Her right knee had moderate swelling, mild

tenderness and crepitus. Her knee was stable in all plains, with flexion to 120

degrees and extension to 0 degrees. Byrd assessed right knee pain, opioid

dependence, right hip pain, and shoulder pain. Byrd refilled the prescription for

                                  Page 16 of 42
Norco and meloxicam. She scheduled Jayne for a steroid injection in her right

knee. R. 494.

       On February 12, 2016, Jayne saw nurse practitioner Byrd for right knee

injury. R. 488-90. Byrd administered a steroid injection of Kenalog SDW into her

right knee. Byrd assessed osteoarthritis of the right knee and right knee pain. R.

489.

       On March 8, 2016, Jayne had an MRI of her right knee. The MRI showed a

tear of the lateral meniscus, minimal surface irregularities on the posterior horn

medial meniscus; some localized thinning of the articular cartilage; joint effusion;

and a small deep popliteal cyst. R. 530.

       On March 21, 2016, Jayne saw Dr. Joshua Poos, M.D., for insomnia. R.

419-21. Jayne said trazadone was not working. She said she had Ambien

before and it worked much better. In a review of symptoms, Dr. Poos noted that

Jayne was negative for anxiety and depression. R. 419. On examination, Jayne

had a normal gait, full range of motion in her neck, was oriented, and had an

appropriate affect, demeanor, and speech pattern. Dr. Poos refilled the

trazadone prescription and added a prescription for Ambien. R. 420.

       On March 29, 2016, Jayne saw nurse practitioner Byrd for a medication

check and right knee pain. R. 483-86. Jayne reported pain in her neck, right

shoulder, and right knee. Her condition was stable. Jayne wanted to continue

                                   Page 17 of 42
her Norco pain medication. Jayne said her pain was then an 8 on a scale of 1 to

10. She had no adverse side effects from the medication. She reported

moderate relief from the medication. R. 478. Jayne said she did not have any

depression or anxiety attacks. She had panic attacks and insomnia. R. 484. On

examination, her mood was appropriate, and she had intact judgment and

insight. She had a normal gait with no assistive devices. Her cervical spine was

tender to palpation and positive for facet loading C2-C5. She had edema on her

right knee with tenderness on the medial joint line. She had painful limited range

of motion in the knee. The drawer tests were negative. She had normal strength

and muscle tone in the right knee and shin. R. 485-86. Byrd refilled the

prescription for Norco. Byrd made an appointment for Jayne to see an

orthopedic specialist for her right knee. R. 486.

      On April 25, 2016, Jayne saw Dr. Poos for severe leg cramps. Jayne said

she had no numbness or weakness. The cramps came and went all day long. In

a review of her symptoms, Dr. Poos said she was negative for depression and

anxiety. R. 422. On examination, Jayne had a normal gait, full range of motion

in her neck, was oriented, and had an appropriate affect, demeanor, and speech

pattern. Dr. Poos prescribed a muscle relaxant cyclobenzaprine. R. 423.

      On May 20, 2016, Jayne saw nurse practitioner Byrd for neck pain, bilateral

shoulder pain, mid back pain, and right knee pain. R. 478-82. Jayne’s pain was

                                   Page 18 of 42
chronic and stable. Jayne wanted to continue her current pain medication of

Norco and meloxicam. Jayne reported that the medication “offers improvement

in function, activities of daily living and quality of life”. Jayne had no adverse side

effects from her medication. R. 478. Jayne said she was having a great deal of

neck pain. The pain seemed to go down her spine but did not radiate into the

thoracic or lumbar areas. She rated her pain as a 7 on scale of 1 to 10. Jayne

denied having depression or anxiety attacks, but said she had panic attacks and

insomnia. R. 479. Jayne took a test for mental status. The test showed no

clinical significance for depression. R. 480. On examination, Jayne had a

normal mood. She had a normal gait and normal range of motion in all

extremities. She had tenderness in her thoracic spine. Her lumbar spine had

tenderness and muscle spasms on palpation. She did not have subluxation,

dislocation, or laxity in her lumbar spine. Byrd refilled the prescription for Norco.

R. 481.

      On June 13, 2016, Jayne had x-rays of her thoracic and lumbar spine

taken. The x-rays of the thoracic spine showed mild degenerative disc space

narrowing and osteophyte formation and very slight left convexity thoracic

scoliosis; nothing seen was acute. R. 436-37. The x-rays of the lumbar spine

showed moderate degenerative disc space narrowing involving the lumbar

vertebra including at L5-S1, and moderate hypertrophic degenerative facet

                                    Page 19 of 42
disease throughout the post elements of the lumbar spine. Nothing acute was

seen. The radiologist noted that an MRI might be beneficial for further

evaluation. R. 438-39.

      On July 15, 2016, Jayne saw nurse practitioner Byrd for neck pain, mid

back pain, and shoulder pain. R. 468-71. Jayne reported pain throughout her

spine. She said her neck was getting worse. She said she had numbness and

tingling down her right arm into her hand. She dropped things with her right arm.

She reported pain across her mid back and low back and rated her pain as a 6

on a scale of 1 to 10. Jayne said she could perform moderate activities due to

her pain medication. R. 473. She denied that she had any depression or anxiety

attacks. She said she had panic attacks and insomnia. R. 474. On examination,

Jayne had a normal gait and normal range of motion in her extremities. She had

an appropriate mood. Her cervical spine was tender on palpation. She had no

subluxation, dislocation, or laxity in her cervical spine. The range of motion of

her neck was restricted. She had normal strength and sensation in her neck.

Spurling’s sign was positive on the right. Facet loading was positive at C2-C5.

Jayne’s thoracic spine was tender throughout. Palpation of Jayne’s lumbar spine

was positive for tenderness and muscle spasms in paravertebral muscles. There

was no evidence of subluxation, dislocation, or laxity in the lumbar spine.




                                   Page 20 of 42
Jayne’s wrists and hands were normal with normal grip strength and Tinel’s sign

was negative. R. 475-76.2 Byrd refilled the prescription for Norco. R. 476.

        On September 9, 2016, Jayne saw nurse practitioner Byrd for joint pain,

neck pain, and back pain. R. 468-71. Jayne reported that her pain was getting

worse. She rated her pain as a 7 on a scale of 1 to 10. She said that the pain

medication took longer to “kick in.” She said the medication “offered

improvement in function, activities of daily living and quality of life.” She said the

medication allowed her to engage in moderate activities and had no adverse side

effects. R. 468. Jayne denied having depression, panic attacks, or insomnia.

She reported having anxiety attacks. R. 469. On examination, her gait was

normal, and she had normal range of motion in her extremities. Her cervical

spine was tender to palpation. She had no subluxation, dislocation, or laxity in

her cervical spine. Her neck had restricted range of motion, normal strength,

normal sensation, was positive for Spurling’s sign on the right, and was positive

for facet loading. Here hands and wrists were normal with normal grip strength.

R. 469-70. Byrd refilled her Norco prescription. R. 471.

        On September 22, 2016, Jayne had an MRI of her cervical spine. The MRI

showed mild abnormal cervical kyphosis with advanced chronic multilevel




2
 Tinel’s sign is a tingling feeling in the hand when tapping on the median nerve at the wrist. See Dorland’s, at
1716. The existence of Tinel’s sign indicates carpal tunnel syndrome.
                                                Page 21 of 42
cervical spine degenerative disc disease/spondylosis which caused central

stenosis and foraminal narrowing at multiple levels. The findings were similar to

the MRI done on January 14, 2015. R. 527.

      On October 3, 2016, Jayne saw nurse practitioner Byrd, for joint pain, neck

pain, and back pain. R. 463-67. Jayne reported that her pain was constant but

fluctuating in severity. She rated her pain at the office visit at a 6 on a scale of 1

to 10. She said her pain medication allowed her to engage in moderate

activities. R. 463. Jayne denied having any depression, anxiety attacks, or panic

attacks. R. 464. Jayne said the pain was always present. Jayne reported that a

Dr. Omotala had recommended total knee replacement surgery for her sometime

before winter. R. 463. On examination, Jayne’s mood was appropriate, she had

a normal gait, and she had normal range of motion in all her extremities. Her

cervical spine showed no evidence of subluxation, dislocation, or laxity. She had

a restricted range of motion in her neck and normal strength in her neck. Facet

loading in her neck was positive. Jayne’s hands and wrists were normal with

normal grip strength. Byrd gave Jayne a list of neurosurgeons to see for a

consult. Byrd recommended resuming her hydrocodone medication for pain

management. R. 466.

      On November 7, 2016, Jayne saw nurse practitioner Byrd for joint pain,

neck pain, and back pain. R. 457-61. Jayne said her pain was constant. She

                                    Page 22 of 42
rated her pain at a 6 on a scale of 1 to 10. Jayne reported no adverse effects

from the medication. She said the medication allowed her to engage in moderate

activities. R. 457. Jayne denied having depression, anxiety attacks, panic

attacks, or insomnia. R. 458. On examination, Jayne had a normal mood, a

normal gait, and a normal range of motion in her extremities. She had restricted

range of motion in her neck, normal strength and sensation, was positive for

facet loading, and had no evidence of subluxation, dislocation, or laxity.   Byrd

refilled Jayne’s Norco prescription. R. 460.

      On December 1, 2016, Jayne saw surgeon Dr. Jeffrey Cozzens, M.D. for

evaluation and consultation. Jayne reported severe neck pain that radiated down

to both shoulders and into her right arm. R. 425-27. In a review of symptoms,

Dr. Cozzens noted no mood change, anxiety, or memory loss. R. 426. On

examination, Jayne’s gait and station were normal. She had tenderness on the

back of her neck and shoulder. She had numerous trigger points that

reproduced her pain when palpated. Straight leg tests were negative. Her mood

and affect were normal. Dr. Cozzens stated that the MRI of her cervical spine

showed kyphosis and spondylosis. Dr. Cozzens noted significant central

stenosis and foraminal narrowing at C5-6 and also at C4-5, also worse on right

than left. Dr. Cozzens could not tell if her arm pain was radicular or fibromyalgia.

Dr. Cozzens recommended physical therapy. Dr. Cozzens assessed neck pain.

                                  Page 23 of 42
Dr. Cozzens recommended that the pain clinic should determine whether she

had fibromyalgia. Dr. Cozzens said surgery could help relieve radicular pain, but

not fibromyalgia. Dr. Cozzens said Jayne should first try conservative treatment

including physical therapy before considering surgery in any event. R. 427.

      On January 1, 2017, Jayne saw nurse practitioner Byrd for joint pain, neck

pain, and back pain. R. 452-56. Jayne reported that she was doing physical

therapy and waiting to see a rheumatologist to be evaluated for fibromyalgia.

Jayne said hydrocodone “offers improvement in function, activities of daily living,

and quality of life.” R. .452. Jayne rated her current pain at 4 on a scale of 1 to

10. Jayne said the pain was always present. Jayne denied having depression,

anxiety attacks, panic attacks, or insomnia. R. 453. Byrd administered a

screening test for depression. The results were negative for depression. R. 454.

On examination, Jayne had a normal gait, normal range of motion in her

extremities, and an appropriate mood. Byrd confirmed four trigger points for

pain. Byrd refilled the Norco prescription. R. 455.

      On March 6, 2017, Jayne saw nurse practitioner Byrd for joint pain, neck

pain, muscle pain, and joint pain. Jayne rated her pain as a 4 on a scale of 1 to

10. Jayne reported that she was “on hold with the neurosurgeon right now.”

They want her to see rheumatology first . . .” Jayne said she had to wait to see

rheumatology because of her insurance. Jayne said that her “medication is

                                   Page 24 of 42
helpful and allows her to complete her daily activities.” R. 447. Jayne was taking

pain medications Norco, Lyrica, and meloxicam, and a muscle relaxant

cyclobenzaprine. R. 447. Jayne denied having depression, anxiety attacks,

panic attacks, or insomnia. R. 448.

      On examination, Jayne had a normal gait without an assistive device and

normal range of motion in all her extremities. Her mood and affect were

appropriate. R. 449. Byrd refilled the Norco prescription. R. 450.

                          THE EVIDENTIARY HEARING

      On May 23, 2017, the Administrative Law Judge (ALJ) conducted an

evidentiary hearing. R. 36-81. Jayne appeared in person and with her attorney.

Vocational expert Gary Weimholt also appeared at the hearing by telephone. R.

37, 39. R. At the beginning of the hearing, Jayne amended her claim to allege

that she became disabled on January 1, 2015. R. 40, 226.

      Jayne testified that the primary reason she could not work was “extreme

neck pain.” R. 41. She said that due to her pain she could not lift, sit, or stand.

She said she had to lie down. R. 42. She could not lift a gallon of milk or sit for

more than 20 minutes. She would get a burning, sharp pain in her neck and

need to take pain medication and lie down. R. 42. She rode in a car for an hour

to get to the hearing and had to recline her seat and “lay down” during the trip.

She said she took Norco before the trip and slept most of the trip. R. 43. Jayne

                                   Page 25 of 42
testified that her neck pain was always present. She said that reaching and

turning her head made the pain worse. R. 44.

      Jayne said that she has received injections in her neck and has tried

physical therapy. Jayne opined that the physical therapy made her neck worse.

She said she might have surgery on her neck. She said that the neurosurgeon

recommended seeing a rheumatologist before considering any neck surgery. R.

46-47, 65. She was told that the surgery would only have a 50 percent chance of

making her neck any better. R. 65.

      Lying down alleviated her pain a little. She lay down four times a day, for

one to two hours each time. She said she lay down for eight hours the day

before the hearing. R. 47. Sitting made the pain worse. She was sitting during

the hearing and said that she was experiencing sharp, burning pain in her neck

at that time. R. 48.

      Jayne had numbness and tingling that went down to her fingers in both

hands. The numbness was worse on the right. She said her arms and hands

became numb four to five times a day. Picking up a cup of coffee or other

grabbing caused her hand to go numb. She would sometimes drop objects

because her hands were numb. She did not have any grip strength when her

hands were numb. R. 44-45. The numbness lasted from five minutes to an hour.

R. 46. Jayne said she had problems buttoning and tying shoelaces because of

                                  Page 26 of 42
the numbness in her hands. She did not know if she could pick up a penny off a

table. R. 59.

     Jayne’s lumbar spine and right knee also caused her pain. She had to lie

on her side because of her back pain. She said that her back pain caused

numbness down her legs. Some of her leg pain and numbness was caused by

arthritis in her hip. She said that heat sometimes made her back pain a little

better. R. 49. Jayne had pain in her right knee from a torn meniscus. A brace

sometimes made her knee feel better. Her knee was swollen “pretty much all the

time.” Walking and standing made the swelling worse. R. 57.

     Jayne had problems with her right shoulder. She said that she could not

grab or reach with her right arm because of her shoulder. She said that the

doctors said they might be able to perform surgery on her shoulder but

recovering from the surgery would take a “extremely long time.” R. 56. The

surgeons also could not guarantee that the surgery would help her condition. R.

56-57. She said that physical therapy for her shoulder made her neck worse also.

R. 65.

     Jayne also had arthritic pain in her hip and numbness in her feet. R. 59-60.

She said her ankles swelled “real bad.” R. 60. She elevated her feet to reduce

the swelling. R. 60.




                                  Page 27 of 42
      Jayne’s pain limited her ability to do household chores including washing

dishes, vacuuming, and cooking. She said she could not stand and do anything.

R. 50. She could not clean regularly because of the pain. She could do cleaning

for a maximum of 30 minutes and then she had to lie down. R. 51. She last

made a “decent meal” a month before the hearing when she cooked a steak on

the stove top. She said she did not feel like eating after she cooked it because

she felt worse from standing to cook. R. 50. Jayne took care of her pet bird and

dog. She could not walk the dog around the block. She attached the dog to a

cable and let it go outside. Jayne said a friend Melissa Meters did much of the

vacuuming for her. Meters also took out the trash and did Jayne’s grocery

shopping for her. Meters also “sets up” Jayne’s medications. R. 52. Jayne took

care of her personal car, but had difficulty washing her hair and dressing. R. 53.

      Jayne mowed her lawn with a riding mower. She would ride the mower for

five to 10 minutes before she had to rest. Riding the mower caused pain in her

lower back and neck. She felt worse after she finished mowing the yard. R.53-

54.

      Jayne said her pain interfered with her concentration. She could not read a

newspaper because of her pain. She said in her Function Reports that she

played games on her phone. She said at the hearing that all she could do with

her phone was look at pictures on Facebook. R. 54-55. She could not read text

                                  Page 28 of 42
on Facebook. She forgot things. Her friend set up her medications in a daily

medicine planner because she was so forgetful. R. 55.

      Jayne said she could not work at a desk with an option to stand because

she would be in too much pain. She would have to lie down. R. 54.

      Jayne said she had problems with fatigue. She said she had no interests in

things. She was tired all the time. She said she had no desire or energy

because of the pain. She said the pain was depressing. She felt worn out all the

time. She napped more than once a day. Her pain interrupted her sleep at night.

R. 61-62.

      Jayne said her anxiety would limit her ability to work. She did not like being

around people she did not know. R. 62. She avoided being in groups of people

“at all costs.” R. 63. She would avoid a group of four or five people if she did not

know them. She had a hard time leaving the house. She left her house only if

she did not have to. R. 62. She said her mind raced worrying things. She was

depressed because she could not do things she used to do. R. 63.

      Jayne said the reference in the medical records to her drinking six beers a

day was wrong. She said the doctor misunderstood her or she misunderstood

the doctor’s question. She said she could not mix alcohol with her pain

medication. She said she drank minimally. R. 64-65.




                                  Page 29 of 42
      Vocational expert Weimholt then testified. The ALJ asked Weimholt the

following hypothetical question:

      For the first hypothetical, would you assume that the individual could
      perform at the light exertional level, no ladders, ropes or scaffolds,
      occasional ramps and stairs, frequent reaching, but only occasional
      overhead reaching with the right upper extremity? Let me take the
      question mark out of the dominant, because we do, in fact, know she
      is right handed. And, occasional stooping, crouching and crawling.
      Could that hypothetical individual perform any of the claimant 's past
      work?

R. 75-76. Weimholt opined that the person could perform Jayne’s prior work as a

security guard and home attendant. R. 76. Weimholt also opined that the

person could perform the jobs of cleaner/housekeeper. He said there were

130,000 such jobs in the national economy. The person could also perform the

job of Cashier, with 300,000 such jobs in the national economy. Last, the person

could be a small parts assembler, with 12,000 such jobs in the national economy.

Weimholt said these three jobs were examples of the types of jobs the person

could perform. R. 76-77.

      Weimholt that if the person was limited to sedentary work with the other

limitations in the hypothetical, the person could not perform Jayne’s prior relevant

work. Weimholt could identify only one job such a person could perform, a

surveillance system monitor, with 8,800 such jobs in the national economy. R.

78-79.



                                   Page 30 of 42
      Weimholt said the person could not work if she was off task 20 % of the

time or if she was absent three or more days a month. R. 79. The person also

could not work if she had to lie down for any length of time during the workday.

R. 80. The hearing concluded.

                           THE DECISION OF THE ALJ

      On August 14, 2017, the ALJ issued her decision. R. 19-31. The ALJ

followed the five-step analysis set forth in Social Security Administration

Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires that

the claimant not be currently engaged in substantial gainful activity. 20 C.F.R. §§

404.1520(b), 416.920(b). If true, Step 2 requires the claimant to have a severe

impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true, Step 3 requires a

determination of whether the claimant is so severely impaired that she is disabled

regardless of her age, education and work experience. 20 C.F.R. §§

404.1520(d), 416.920(d). To meet this requirement at Step 3, the claimant's

condition must meet or be equal to the criteria of one of the impairments

specified in 20 C.F.R. Part 404 Subpart P, Appendix 1 (Listing). 20 C.F.R. §§

404.1520(d), 416.920(d). If the claimant is not so severely impaired, the ALJ

proceeds to Step 4 of the Analysis.

      Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

                                   Page 31 of 42
Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If the

claimant cannot return to her prior work, then Step 5 requires a determination of

whether the claimant is disabled considering her RFC, age, education, and past

work experience. 20 C.F.R. §§ 404.1520(g), 404.1560(c), 416.920(g),

416.960(c). The claimant has the burden of presenting evidence and proving the

issues on the first four steps. The Commissioner has the burden on the last step;

the Commissioner must show that, considering the listed factors, the claimant

can perform some type of gainful employment that exists in the national

economy. 20 C.F.R. §§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d

565, 569 (7th Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th

Cir. 2005).

      The ALJ found that Jayne met her burden at Steps 1 and 2. She was not

engaged in substantial gainful activities and she had severe impairments of

degenerative disc disease, cervical spine; right shoulder bursal surface tearing of

the far anterior fibers of the supraspinatus tendon as well as moderate

tendonosis and moderate osteoarthritic changes; moderate degenerative

changes in the right hip; and remote right knee meniscus tear. R. 22.

      The ALJ also found at Step 2 that Jayne’s mental impairments were not

severe. The ALJ relied on the numerous office visits in which Jayne had normal

mood, affect, insight, and judgment and many office visits in which she denied

                                  Page 32 of 42
any depression, anxiety, or panic attacks. The ALJ noted that Jayne only once

reported that she had little interest or pleasure in doing things at her April 23,

2015 office visit with Dr. Greene. Even then, Jayne denied feeling depressed or

hopeless. R. 22, 389. The ALJ acknowledged that Jayne reported anxiety or

panic attacks at some office visits with nurse practitioner Byrd but relied on the

fact that Byrd found that Jayne’s mood and affect were appropriate even at those

appointments. R. 22. The ALJ also relied on the three self-administered

screening tests that Jayne took at Byrd’s office that were either negative for

depression or subthreshold for depression. R. 22.

        The ALJ considered the four functional areas Part B of the Listings for

mental impairments. Listing 12.00(1)(b).3 The ALJ found no limitations on

understanding, remembering, or applying information. The ALJ relied on the

evidence of Jayne’s ability to use and follow Facebook, to operate a riding lawn

mower, and her statements in her February 25, 2015 Function Report that she

did not need reminders to do things and she could follow written and spoken

instructions. The ALJ found Jayne had no problems interacting with others. She

had a close friend who bought groceries for her, she received visitors in her



3
  Effective January 17, 2017, the Commission amended the four functional areas used in Part B of the Listings for
mental impairments. 81 Fed. Reg. 66138-01, 66161, 2016 WL 5341732 (September 26, 2016). Drs. Henson, and
Biscardi issued their opinions prior to the effective date of the amendment. The ALJ used the amended wording
for these categories. The original and amended functional areas are sufficiently similar that the Court can follow
the ALJ’s analysis. Jayne does not challenge the ALJ’s opinion on this ground.
                                               Page 33 of 42
home, and she acted appropriately at her doctor’s offices. The ALJ found no

limitations in adapting or managing oneself. The ALJ relied on the fact that she

maintained her personal hygiene and did household chores to the extent that her

physical limitations allowed. Last, the ALJ found that she had mild limitations in

concentrating, persisting, or maintaining pace. The ALJ relied on Jayne’s

Function Report that she cooked simple meals, handled her finances, watched

television, read, and played games on her smart phone. R. 22-23. The ALJ

concluded that because she only had mild limitations in these areas, her mental

impairments were not severe, citing the Listing provision that so states. R. 23;

see 20 C.F.R. 404.1520a(d)(1) (If functional impairments are mild or nonexistent

in the four functional areas, the impairment is non-severe).

      The ALJ acknowledged that Dr. Vincent assessed major depression with

anxious distress in his 2014 consultative mental status exam. The ALJ

discounted the assessment because it occurred before the amended alleged

onset date of January 1, 2015. The ALJ also discounted it because the medical

records do not show that Jayne sought care from any mental health professional

during the relevant period. R. 22. The ALJ also gave little weight to the opinions

of Drs. Henson and Biscardi. The ALJ said that the objective medical evidence

failed to support their findings. R. 27.




                                   Page 34 of 42
      At Step 3, the ALJ found that Jayne’s impairments or combination of

impairments did not meet or equal any Listing. The ALJ considered Listing 1.02

for major joint dysfunction and 1.04 for disorders of the spine. R. 23-24.

      At Step 4, the ALJ found that Jayne had the following RFC:

      After careful consideration of the entire record, I find that the claimant
      has the residual functional capacity to perform light work as defined in
      20 CFR 404.1567(b) and 416.967(b) except she can never climb
      ladders, ropes, or scaffolds. She can only occasionally climb ramps
      or stairs. She can frequently reach but can only occasionally reach
      overhead with the right dominant upper extremity. She can only
      occasionally stoop, crouch, or crawl.

R. 24. The ALJ relied on the numerous examinations that found normal gait,

normal range of motion in the extremities, and normal strength or near normal

strength. The ALJ relied on Jayne’s representation to Byrd that she could

perform daily activities while on her pain medication and that her pain medication

had no adverse side effects. The ALJ relied on Dr. Leung’s consultative

examination in which Jayne had slight decreased weakness on the right upper

extremity and full range of motion left upper extremity and in her cervical spine.

The ALJ also relied on Dr. Chang’s RFC determination that she could perform a

limited range of light work. The ALJ gave less weight to Dr. Pardo’s finding that

she could perform medium work because of medical evidence submitted after he

rendered his opinion. The ALJ also gave only partial weight to Dr. OConnor’s




                                   Page 35 of 42
2013 opinion because he rendered the opinion almost 2 years before the

January 1, 2015 onset date. R. 24-28.

      The ALJ gave little weight to Jayne’s testimony because it was inconsistent

with the other evidence submitted. The ALJ noted that Jayne told Dr. Pleszynski-

Platz that she worked mowing lawns. The ALJ noted that Jayne told Byrd that

she could perform her daily activities with her pain medication and had no side

effects. The ALJ noted that no medical record stated that she had to lie down for

hours each day due to her pain. No medical record confirmed that she had

swelling that necessitated elevating her leg for extended periods. The ALJ also

noted that she was not prescribed a cane and she lifted the cane while she

walked at Dr. Leung’s consultative examination. The ALJ noted that examination

records often showed that she had normal strength in her extremities and no

health care professional ever recommended limitations on her activities. R. 28-

29.

      The ALJ determined at Step 4 that Jayne could not perform her prior

relevant work due to her RFC. R. 29. At Step 5, the ALJ found that Jayne could

perform work that existed in significant numbers in the national economy. The

ALJ relied on the Medical-Vocational Guidelines, 20 C.F.R. Part 404 Subpart P,

Appendix 2, and vocational expert Weimholt’s opinions that she could perform

the representative jobs of cleaner/housekeeper, cashier II, and small parts

                                  Page 36 of 42
assembler. The ALJ further relied on Weimholt’s opinions that 130,000

cleaner/housekeeper jobs exist nationally, 300,000 cashier II jobs exist

nationally, and 12,000 small parts assembly jobs exist nationally. R. 29-30. The

ALJ concluded that Jayne was not disabled. R. 30.

      Jayne appealed the ALJ’s decision. On May 21, 2018, the Appeals Council

denied Jayne’s request for review. The decision of the ALJ then became the

final decision of the Defendant Commissioner. R. 1. Jayne then brought this

action for judicial review.

                                   ANALYSIS

      This Court reviews the Decision of the Commissioner to determine whether

it is supported by substantial evidence. Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate” to support the

decision. Richardson v. Perales, 402 U.S. 389, 401 (1971). This Court must

accept the findings if supported by substantial evidence and may not substitute

its judgment or reweigh the evidence. Jens v. Barnhart, 347 F.3d 209, 212 (7th

Cir. 2003); Delgado v. Bowen, 782 F.2d 79, 82 (7th Cir. 1986). This Court will not

review the ALJ’s evaluation of statements regarding the intensity, persistence,

and limiting effect of symptoms unless the evaluation is patently wrong and lacks

any explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008); SSR 16-

                                  Page 37 of 42
3p, 2016 WL 1119029, at *1 (2016) (The Social Security Administration no longer

uses the term credibility in the evaluation of statements regarding symptoms).

The ALJ must articulate at least minimally her analysis of all relevant evidence.

Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994). The ALJ must “build an

accurate and logical bridge from the evidence to his conclusion.” Clifford v.

Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

     The ALJ’s decision is supported by substantial evidence. The ALJ’s

decision that Jayne’s mental impairments were non-severe was supported by the

consistent normal findings of her mood, affect, insight, and judgment at her

medical appointments, her repeated reports at her medical appointments

(particularly with Byrd) that she was not depressed; she also often reported that

she had not experienced either anxiety attacks or panic attacks. The finding was

also supported by the fact that Jayne did not seek any care from mental health

professionals from at least 2012 to 2017. The ALJ acknowledged Dr. Vincent’s

consultative examination and Drs. Henson and Biscardi’s mental RFC opinions,

but discounted them because they were inconsistent with the medical records

presented. The ALJ explained the basis for the weight given to these opinions,

and the Court will not reweigh the evidence. Jens, 347 F.3d at 212; Delgado,

782 F.2d at 82. The medical records provide substantial evidence.




                                  Page 38 of 42
      The ALJ’s RFC determination is also supported by substantial evidence.

The evidence showed that Jayne had impairments to her spine, shoulder, hips,

and right knee, but she also had normal strength or near normal strength, normal

gait, and normal range of motion in her extremities. The consultative

examination of Dr. Leung and the opinions of Dr. Chang also supported the RFC

finding. All of this evidence supports the finding that she could perform a limited

range of light work.

      The ALJ also cited substantial evidence to support her decision to give

less weight to Jayne’s testimony about the limiting effects of her pain. Jayne

testified that she could only stand or sit for 30 minutes or less and had to lie

down for hours at a time during the day. The ALJ correctly noted that she did not

ever tell any health care professional that she had to lie down for hours every day

because of her pain. Indeed, Jayne consistently and repeatedly told Byrd from

July of 2016 through March of 2017 that she could perform moderate activities or

could perform her activities of daily living when she took her pain medications,

and she had no adverse side effects from her pain medication. The testimony of

Jayne took place in May, 2017. The ALJ noted specifically that Jayne told Byrd

that she could perform all her daily activities when on her pain medication and

had no adverse side effects in March of 2017. R. 28-29. The ALJ further noted

that Jayne told Dr. Pleszynski-Platz that she worked mowing lawns. This

                                   Page 39 of 42
statement to Dr. Pleszynski-Platz clearly contradicted her testimony. The ALJ

had ample evidence to give little weight to Jayne’s testimony.

     Jayne argues that the ALJ failed to build a logical bridge from the evidence

to her conclusions regarding Jayne’s physical impairments and her RFC. Jayne

argues that the ALJ cherry-picked the record to cite only evidence that supported

her finding. The Court disagrees. The ALJ reviewed the record thoroughly and

considered all the relevant evidence. Jayne essentially asks the Court to

reweigh the evidence. The Court may not do so. See Jens, 347 F.3d at 212;

Delgado, 782 F.2d at 82. . The ALJ’s findings are supported by substantial

evidence.

     Jayne argues that the ALJ did not properly consider the weight to be given

to Jayne’s testimony regarding the effect of her symptoms and pain on her RFC.

Jayne again argues that the ALJ cherry-picked the record. The Court again

disagrees. The ALJ thoroughly reviewed the record. Jayne again wants the

Court to reweigh the evidence. That would be error. Jens, 347 F.3d at 212;

Delgado, 782 F.2d at 82. As discussed above, substantial evidence supports the

ALJ’s conclusions regarding the weight she gave to Jayne’s statements

regarding the effect of her pain and other symptoms.

     Jayne also argues that the ALJ erred in finding that her mental impairments

were non-severe at Step 2. She argues that the ALJ did not have a basis to

                                  Page 40 of 42
reject the opinions of Drs. Vincent, Henson, and Biscardi.4 Jayne also notes that

she was prescribed the anti-anxiety medication Zoloft. This issue is closer than

the others raised by Jayne. She was taking Zoloft and the psychologists found

some moderate functional limitations. Drs. Vincent, Henson, and Biscardi,

however, were not treaters. Her treating physicians and other healthcare

professionals consistently found normal insight, judgment, mood, and affect.

Moreover, three screening tests showed no depression. These psychologists did

not consider these subsequent medical records. The ALJ found that the

consistent evidence of normal mental findings in most examinations outweighed

the non-treating psychologists’ opinions. The Court again will not reweigh the

evidence. Jens, 347 F.3d at 212; Delgado, 782 F.2d at 82. The Court sees no

error.

         THEREFORE, IT IS ORDERED that Defendant Commissioner’s Motion for

Summary Affirmance (d/e 19) is ALLOWED, Plaintiff Lisa Louise Jayne’s Motion

for Summary Judgment (d/e 16) is DENIED, and the decision of the

Commissioner is AFFIRMED. All pending motions are denied as moot. THIS

CASE IS CLOSED.




4
 Jayne erroneously asserts that Drs. Pardo and Chang opined on Jayne’s limitations due to her mental
impairments. Brief in Support of Plaintiff’s Motion for Summary Judgment (d/e 17), at 20. They did not. See R.
87-88, 113-15. Jayne also erroneously stated that Dr. Henson was a psychiatrist. Dr. Henson held a Ph.D., not
an M.D. See R. 89. Dr. Henson was not a psychiatrist.
                                              Page 41 of 42
ENTER: July 25, 2019


                       s/ Tom Schanzle-Haskins
                       TOM SCHANZLE-HASKINS
                   UNITED STATES MAGISTRATE JUDGE




                          Page 42 of 42
